Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.
 
Response to Amendment
Applicant’s Remarks filed 6/7/2021 have been considered by the Examiner.
Claims 1 and 19 are amended. No claims are newly added. Claim 2 and 11 were previously cancelled. Claims 1, 3-10, and 12-21 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claims 1 and 19 describe the abstract idea of adding a connector to an external data source to a medical report. Specifically, claims 1 and 19 recite: 
“automatically determining an external data source according to access 
identifying the external data source as a new data source; 
detecting a trigger indicating that a connector is to be added to the medical report; and 
automatically inserting a connector, wherein automatically inserting the connector is based on, at least, the external data source being accessed before or during the detecting the trigger and the type of the external data source;”
	The determining, identifying, detecting, and inserting limitations describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to add connectors to medical reports. For example, the claims encompass a person or persons performing the steps of selecting an external source, determining a source type, seeing a trigger, and adding a connector to a report. (See Spec Pg. 3-4 describing creating reports and adding hyperlinks as human activity by a user or radiologist). Also see pg. 5 of the October 2019 Patent Eligibility Guidance Update which states “certain activity between a person and a computer… may fall within the ‘certain methods of organizing human “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites: 
“through the user computer;
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source.” 
Claim 19 recites:
“a processor configured to perform operations comprising:
through the user computer,
to a graphical user interface (GUI) that displays the medical report
receiving a user input of one or amending or accepting the placement of the connector on the GUI; and
a display configured to display the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source.”
Limitations relating to receiving and displaying, however, simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data sources or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, receiving is mere data gathering and displaying is data output. The computer, processor, GUI, and display are recited at a high level of generality (i.e., as a generic computer elements mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output and gathering has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the computer, processor, GUI, and display amount to no more than mere instructions to apply an exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See MPEP Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 12-13, 15-18, and 20 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. Specifically, each of these claims recite hyperlinks. Limitations relating hyperlinks, however, merely “generally link” the abstract idea to a field of use or technological environment in which the judicial exception may be applied. Thus, dependent claims 12-13, 15-18, and 20 do not integrate the abstract idea into practical application, nor do they recite “significantly more.”
Dependent claims 3-10, 14, and 21 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 3-10, 14, and 21 as well. 
	Accordingly, claims 1, 3-10, and 12-21 are directed to an abstract idea without significantly more. Therefore claims 1, 3-10, and 12-21 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 3-9, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of De La Huerga (U.S. Patent No. 5895461).
Regarding claim 1, Yeluri teaches a method for adding a connector in a medical report to an external data source, the medical report being generated through a user computer, the method comprising [P 39-40] (Yeluri teaches a computer system for generating reports and linking the reports to external content): 
automatically identifying a source of external data according to access through the user computer [P 39-40, 50, 53-54, Fig. 5] (Yeluri teaches identifying references to external elements in medical reports, the referenced content being from external sources accessible by the system) 
determining a type of the external data source [P 33, 53-54] (Yeluri teaches that identifying references in the report includes identifying MRI or CT type, which is interpreted as determining a type of source);
detecting a trigger indicating that a connector is to be added to the medical report [P 50] (Yeluri teaches using natural language processing to detect words and/or phrases referencing external content, which are being interpreted as a trigger); 
automatically inserting a connector to a graphical user interface (GUI) that displays the medical report, where automatically inserting is based on, at least, the external data source being accessed through the user computer before or during the detecting the trigger and the type of the external data source [P 31-33, 39, 59] (Yeluri teaches replacing the detected trigger words with hyperlinks to images, which are interpreted as connectors; Yeluri also teaches a GUI for user input and output); 
receiving a user input of one of amending or accepting the placement of the connector on the GUI [P 44, 51] (Yeluri teaches receiving user input approving or changing the automatic placement of a link); and 
displaying the medical report including the connector on the GUI, wherein the connector is configured to navigate the GUI from the medical report to information in the external data source [P 31-33, 35-36] (Yeluri teaches displaying the report with hyperlinks to external data). 
Yeluri may not explicitly teach:
identifying the external data source as a new data source;
However, De La Huerga teaches:
identifying the external data source as a new data source [Col 9 L 18-51] (De La Huerga teaches determining whether a keyword phrase, and therefore the associated referenced database, is new);
One of ordinary skill in the art at the time the invention was made would have found it obvious to include Method and system for automated data storage and retrieval with uniform addressing scheme as taught by De La Huerga with the Systems and methods for natural language processing to provide smart links in radiology reports taught by Yeluri with the motivation of identifying new data sources thereby ensuring the system is inclusive of the most up-to-date information.
Regarding claim 3, Yeluri and De La Huerga teach the method of claim 1, wherein the detecting the trigger comprises detecting an interaction with the user computer [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user as they are being input, and thus teaches detecting an interaction with the computer). 
Regarding claim 4, Yeluri and De La Huerga teach the method of claim 3, wherein detecting the interaction comprises detecting an interaction with the GUI [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user via the GUI as they are being input, and thus teaches detecting an interaction with the GUI). 
Regarding claim 5, Yeluri and De La Huerga teach the method of claim 4, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor or other indicator through the user computer when the trigger is detected [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed). 
Regarding claim 6, Yeluri and De La Huerga teach the method of claim 1, further comprising generating the medical report through entering text to the user computer [P 40, 49] (Yeluri teaches that the generated report includes radiologist dictation and/or typing) and 
wherein the detecting the trigger comprises detecting a word or phrase in the text [P 50] (Yeluri teaches using natural language processing to detect words and/or phrases referencing external content)
Regarding claim 7, Yeluri and De La Huerga teach the method of claim 6, wherein the entering the text comprises dictating the text [P 40] (Yeluri teaches receiving user input including radiologist dictation). 
Regarding claim 8, Yeluri and De La Huerga teach the method of claim 6, wherein the adding the connector further comprises determining a location in the medical report to add the connector, wherein the determining the location comprises detecting a location of a cursor or other indicator in the text being entered to the user computer [P 50] (Yeluri teaches replacing the detected words and/or phrases with hyperlinks, and thus teaches determining a location to add the hyperlink within the report; Examiner interprets the detected words and/or phrases to be the other indicators claimed). 
Regarding claim 9, Yeluri and De La Huerga teach teaches the method of claim 1, wherein the detecting the trigger comprises receiving an input through the user computer [P 31, 40, 50] (Yeluri teaches detecting words and/or phrases input by the user as they are being input, and thus teaches detecting an input through the computer).
Regarding claim 13, Yeluri and De La Huerga teach the method of claim 12, wherein the text included within the hyperlink has a different visual indication from a remainder of text in the medical report [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined, which is different than the rest of the report as seen in Fig. 2). 
Regarding claim 14, Yeluri and De La Huerga teach the method of claim 13, wherein the different visual indication comprises highlighting [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; note that Applicant’s claimed highlighting is interpreted by Examiner as emphasizing or making stand out based on the plan meaning of the term as well as Applicant Fig. 4). 
Regarding claim 19, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 20, Yeluri and De La Huerga teach the method of claim 1, wherein the connector comprises a hyperlink and wherein the external data source comprises at least one study of medical images, wherein the hyperlink navigates the GUI from the medical report to the study of medical images [P 32-33, 35-36] (Yeluri teaches that the external data source may be medical image studies and that the links navigate to the relevant medical images).  

Claims 10, 12, 15, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeluri (U.S. Patent Application Publication No. 20140006926) in view of De La Huerga (U.S. Patent No. 5895461) as applied to claim 1 above, and further in view of Sorenson (U.S. Patent Application Publication No. 20150127379).
Regarding claim 10, Yeluri and De La Huerga may not explicitly teach the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer.
However, Sorenson teaches the method of claim 2, wherein automatically determining the external data source comprises determining the external data source according to one or more studies that were loaded or viewed to or through the user computer [P 28] (Sorenson teaches an ECCD engine that provides a user access to data sources based on prior use history). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri and De La Huerga with the motivation of determining previously accessed studies, thereby ensuring that the information is relevant to the user.
Regarding claim 12, Yeluri, De La Huerga, and Sorenson teach the method of claim 21, wherein the at least one aspect of the appearance comprises text included within the hyperlink [Figs. 1-2, P 23] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined). 
Obviousness for combing the teachings on Yeluri, De La Huerga, and Sorenson is discussed below for parent claim 21 and is incorporated herein.
Regarding claim 15, Yeluri and De La Huerga may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a date on which the study was conducted and the text included within the hyperlink includes the date [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained and the body part or area). 

Regarding claim 16 Yeluri and De La Huerga teach the method of claim 12, wherein the study comprises a plurality of studies [P 34] (Yeluri teaches that the reports many comprise links to multiple studies), and 
Yeluri and De La Huerga may not explicitly teach wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier.
However, Sorenson teaches wherein the at least one parameter comprises a numerical identifier indicating when the study was performed and the text included within the hyperlink includes the numerical identifier [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date and time that an image was obtained). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri and De La Huerga with the motivation of showing the when the study took place, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 17, Yeluri and De La Huerga may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted and the text included within the hyperlink includes the DICOM tags.
the method of claim 12, wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above) and 
the text included within the hyperlink includes the DICOM tags [P 30-32, 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area and that the information may be in DICOM format). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri and De La Huerga with the motivation providing the user more information regarding the context of the link thereby assuring the user that the information is relevant [Sorenson, P 37-38].
Regarding claim 18, Yeluri and De La Huerga may not explicitly teach the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted, and the text included within the hyperlink includes the body part and the date.
However, Sorenson teaches the method of claim 12, wherein the at least one parameter comprises a body part on which the study was conducted and a date on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the date that an image was obtained as well as the body part or area), and 
the text included within the hyperlink includes the body part and the date [P 36-37, 45] (Sorenson teaches links comprising the date that an image was obtained as well as the body part or area).

	Regarding claim 21, Yeluri and De La Huerga teach the method of claim 20, further comprising: 
adjusting at least one aspect of an appearance of the hyperlink according to at least one parameter of the study [Figs. 1-2, P 23, 33] (Yeluri teaches that when the link is added the appearance of the identified trigger words are changed such that they are underlined; Yeluri also teaches that links are added based on identification of image numbers, series number, plane, etc., which are interpreted as parameters of the study), 
Yeluri and De La Huerga may not explicitly teach:
wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted.
However, Sorenson teaches:
wherein the at least one parameter comprises a body part, modality, study description or any other combination of DICOM tags on which the study was conducted [P 36-37, 45] (Sorenson teaches links comprising information about an image to be retrieved, including the body part or area, which correspond to the parameters taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Evolving contextual clinical data engine for medical information as taught by Sorenson within the method taught by Yeluri and De La Huerga with the motivation of showing the date and body part of hyperlinked images to the user, thereby providing the user more information regarding the context of the link and assuring the user that the information is relevant [Sorenson, P 37-38].
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered. Applicant’s remarks will be addressed herein below in the order in which they appear in the response filed 6/7/2021.

35 USC 101 Arguments
1.	Regarding Applicant's arguments that the claims are similar to those recited in Example 37, and thus integrate the abstract idea into practical application [applicant Remarks Pg. 6-7], Examiner respectfully disagrees. The claims of Example 37 integrate the abstract idea into practical application because they recite a manner of displaying icons to the user based on usage, which provides a specific improvement over prior systems. It is not clear to the Examiner that the present claims recite an improvement to a computer or other technology. Additionally, Examiner points to PEP 2106.05(a) which states "the examiner should analyze the ‘improvements’ consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement." Examiner respectfully submits that no portion of the Spec was found that related to the above argued improvements. 
2.	Regarding Applicant arguments that the claims recite significantly more than the abstract idea [Applicant Remarks Pg. 7-8], Examiner respectfully disagrees. Applicant specifically points to the automatically inserting, receiving, and displaying limitation. Examiner first respectfully notes that Step 2B of the 101 analysis is an analysis of additional elements. The "automatically inserting" limitation is considered part of the abstract idea, and thus cannot provide significantly more than the abstract idea. The displaying and receiving limitations are/would be recognized by the courts as well-understood, routine, and conventional functions. See PEP 2106.05(d)(II). Regarding Applicant's argument relating to improvements [Applicant Remarks Pg. 8], Examiner respectfully points to the paragraph above. 
Core Wireless recite “an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application.” See MPEP 2106.05(a). The present claims merely recite inserting connectors into a medical report and displaying via a GUI. Examiner respectfully submits that the claims of Core Wireless are not the same or similar to Applicant’s “method for adding a connector in a medical report to an external data source.” 
	It is for at least the reasons above that the present claims remain rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s 35 103 remarks, Examiner respectfully submits that the previously cited references teach the present amendments. Specifically, Yeluri is relied on to teach receiving a user input of one or amending or accepting the placement of the connector on the GUI, because Yeluri teaches receiving user input approving or changing the automatic placement of a link [P 44, 51].
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chakraborty (U.S. Patent Application Publication No. 20070127798) teaches systems and methods for creating links from a structure of interest in a medical image to a corresponding structure in an anatomical atlas.
Niwa (U.S. Patent Application Publication No. 20090248447) teaches systems and methods for linking medical images and body-area information to a radiology report.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626